 Case 1:20-mj-00312-MSN Document 21 Filed 03/07/21 Page 1 of 7 PageID# 101




              IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF VIRGINIA



UNITED STATES OF AMERICA:

V.                                     Case No. 1:20-MJ-312

MATTHEW ERAUSQUIN                  :


             NOTICE OF POSITION ON SCHEDULING


     Matthew Erausquin, by and through counsel, hereby files our

position on scheduling in light of his anticipated Rule 5:

     1. Mr. Erausquin was arrested in South Florida in the middle of

        November 2020.    It appears from the affidavit law enforcement

        was aware of the allegations against Erausquin since at least

        May of 2019. Matthew was on a regularly scheduled trip to

        Florida when the warrant was issued, he did not leave this area

        because of such warrant.

     2. The undersigned represented Mr. Erausquin via a Zoom hearing

        held in Miami on the 25th of November. We requested his

        transport to this district and informed that court we desired a
Case 1:20-mj-00312-MSN Document 21 Filed 03/07/21 Page 2 of 7 PageID# 102




     bond hearing and preliminary hearing here—in the Eastern

     District of Virginia. We did not waive any hearing and simply

     requested he be transported forthwith for proceedings in

     Alexandria.

  3. From November until February, nothing happened.                  Mr.

     Erausquin was held in the Miami Detention Center.                 He

     developed an eye infection due to only having one pair of contacts.

     He lost 40 pounds and was generally held under inappropriate

     conditions.

  4. The facility was only able to set one ten minute, attorney phone

     call between Erausquin and the undersigned. Erausquin has no

     record and is an attorney in the Commonwealth of Virginia.

  5. On or about February 8, Erausquin was flown to a private

     prison in Oklahoma.        He was held without his prescribed

     medication and held in an institution well known for violence.

     The conditions were, again, not commensurate with his medical

     needs and certainly inconsistent with his status as a pretrial

     detainee.
Case 1:20-mj-00312-MSN Document 21 Filed 03/07/21 Page 3 of 7 PageID# 103




  6. Counsel brought this situation to the attention of this Court

     through a motion requesting his immediate transfer to our

     district. On February 12, 2021, Judge Brinkema issued a ruling

     holding our position was “extremely meritorious” and ordered the

     Marshals service to update the Court on Erausquin’s transfer.

     See Docket Entry 17 (Order).

  7. After Erausquin was still not transferred, defense counsel again

     filed a pleading addressing the situation. See Docket Entry 19

     filed on February 25, 2021. Counsel noted we had only a very

     brief opportunity to speak with him, the affidavit itself is lengthy

     and counsel needs sufficient time to sit down with Erausquin to

     discuss the specifics of the case. Such conversations are necessary

     to prepare for our preliminary hearing and detention hearing.

     The government had previously indicated the next plane from

     Oklahoma was not until March 8, 2021.

  8. The day after our pleading, on February 26, 2021 Judge

     Brinkema issued a second order holding the issues raised were

     very troubling and there appeared to be no reasonable

     explanation for the delay in his transport from Miami to
Case 1:20-mj-00312-MSN Document 21 Filed 03/07/21 Page 4 of 7 PageID# 104




     Oklahoma or from Oklahoma to Alexandria. The Court ordered

     that Erausquin be transported immediately and held in the

     Alexandria jail by March 8 or the Court would dismiss the

     complaint. See Docket Entry 20 (Order).

  9. On March 5, 2021, despite the assertion that the soonest

     transport was on March 8, he arrived here in Alexandria.

  10.        Over the weekend, counsel sent an email and called the

     Alexandria Detention Center in an effort to speak to Erausquin

     and arrange an attorney conference. As the Court may know,

     communication with clients is extremely difficult in light of the

     pandemic and it often takes several days for any type of

     communication to be established. We have not heard back.

  11.        As we informed Judge Brinkema, we will need at least two

     weeks to arrange meetings with Erausquin to review the affidavit

     with him, speak about his release plan, and to provide him

     effective representation during these critical stages. It is unlikely

     we will be able to have any privileged communications with him

     until     later   this   week.    The   inordinate   and    virtually

     unprecedented delay in his transport puts counsel in a difficult
Case 1:20-mj-00312-MSN Document 21 Filed 03/07/21 Page 5 of 7 PageID# 105




     position as we certainly want him released as soon as possible.

     However, we need the time to consult with him, review the

     allegations with him, evaluate his medical conditions, and

     prepare for our hearings.

  12.     Accordingly, we are requesting the detention/preliminary

     hearing be set for the week of March 22. We are available on

     March 22, 24, or 25.

                                       Respectfully submitted,
                                       Matthew Erausquin




                                       By Counsel
                                             /s/_______________
                                       Frank Salvato
                                       1203 Duke Street
                                       Alexandria, Virginia 22314
                                       703-548-5000
                                       Bar No. 30453
                                       Frank@Salvatolaw.com




                                             __/s/_______________
                                       Christopher Amolsch
Case 1:20-mj-00312-MSN Document 21 Filed 03/07/21 Page 6 of 7 PageID# 106




                                        Bar No. 43800
                                        12005 Sunrise Valley Drive
                                        Suite 200
                                        Reston, Virginia 20191
                                        703-969-2214
                                        chrisamolsch@yahoo.com
                                        Counsel for Erausquin


                     CERTIFICATE OF SERVICE

     I, hereby certify, that on the 7th day of March, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system,
which will send a notification of such filing (NEF) to the following and
all parties to this action:


United States Attorney's Office
2100 Jamieson Ave
Alexandria, VA 22314
(703) 299-3700


                                        ________/s/_____________
                                          Frank Salvato
Case 1:20-mj-00312-MSN Document 21 Filed 03/07/21 Page 7 of 7 PageID# 107
